Citation Nr: 0530202	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  05-06 814	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 




FINDINGS OF FACT

1.	The veteran in this case served on active duty from May 
1971 to January 1973.

2.	On September 1, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he was withdrawing from appeal the issues 
of entitlement to service connection for residuals of a neck 
injury, and entitlement to service connection for residuals 
of a back injury.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for residuals of a neck injury have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant on the issue of entitlement to service 
connection for residuals of a back injury have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  In a written 
document received on September 1, 2005, the appellant 
withdrew from appeal the issues of entitlement to service 
connection for residuals of a neck injury, and entitlement to 
service connection for residuals of a back injury.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal on the issue of entitlement to service connection 
for residuals of a neck injury is dismissed.  

The appeal on the issue of entitlement to service connection 
for residuals of a back injury is dismissed.




                       
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


